Filed 4/21/22 Proulx v. Neal CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 STEPHEN PROULX,                                                2d Civil No. B309328
                                                            (Super. Ct. No. 17FL01788)
      Plaintiff and Respondent,                               (Santa Barbara County)

 v.

 ANDREA NEAL,

      Defendant and Appellant.



       Appellant Andrea Neal and respondent Stephen Proulx1
divorced in 2018. Their judgment of dissolution provided for joint
physical and legal custody of their son. A dispute arose over
where they would enroll him in kindergarten for the 2020-2021
academic year. Proulx requested an order from the trial court
selecting a school near his house in Goleta; Neal requested a
school near her house in Ojai. Both presented modified custody
schedules attempting to split custodial time fairly. The dispute


         1   Respondent’s surname is pronounced “Prew.”
culminated in a four-day evidentiary hearing, after which the
court selected the Goleta school and adopted Proulx’s proposed
custody schedule. Neal appeals the decision’s new custody
schedule as well as a subsequent order denying her requests for
attorney’s fees and increased child support.
      We affirm the judgment in full.
        FACTUAL AND PROCEDURAL BACKGROUND
      Proulx and Neal married in 2014. They divorced in 2018
and agreed to split legal and physical custody of their young son,
R.P. Neal moved from the family home in Goleta to Ojai where
she owned a home with her father. R.P. attended preschool in
Goleta while staying with his father and one in Ojai while with
his mother. Their stipulated “3-4-4-3” custody schedule2 ensured
he spent an approximately equal amount of time with both
parents. The hour-plus commute, however, required him to
spend considerable time in transit between the two households.3
      When R.P. turned five, Proulx sought to enroll him in
kindergarten at Foothill Elementary School in Goleta for the
2020-2021 academic year. Neal preferred Oak Grove School near
her home in Ojai. They soon reached an impasse. Proulx filed a
request for order (RFO) selecting Foothill Elementary and
modifying their custody schedule to facilitate their son’s
transition from part-time enrollment at two schools to full-time
at one. He proposed R.P. stay with him during the school week
but stay nights with Neal every Monday through Wednesday;


      2A 3-4-4-3 or 4-3-3-4 schedule is a common custody
arrangement in which the child alternates spending three days of
the week with one parent and four with the other.

      3 Ojai is about 42 miles southeast of Goleta. The commute
varies between one and two hours depending on traffic.



                                2
then with Neal on the first, second, and fourth weekends of the
month. Proulx later modified his proposal by switching Neal’s
overnight to Thursday so it would dovetail into her weekend
custody time.
       Neal opposed the RFO. She believed Proulx’s schedule
would increase the time R.P. spent on the road and compromise
his ability to participate in soccer, ju-jitsu, and other activities he
enjoyed in Ojai. She proposed R.P. attend Oak Grove School and
live with her during the week, then stay with his father every
second, fourth, and fifth weekend. The court held a four-day
evidentiary hearing on Proulx’s RFO in June 2020 (the selection
hearing). It issued a proposed statement of decision selecting
Foothill Elementary and adopting Proulx’s custody schedule.
Neal objected to the decision as giving her less than a 50 percent
time share. She said the new schedule would “freeze her out” of
R.P.’s education and assign her a larger share of driving duties.
The court confirmed its statement of decision without revisions
on August 11, 2020.
       Neal filed her own RFO five weeks later. The court’s
selection of Foothill Elementary, she explained, prompted her to
rent a house nearer to Proulx so they would not need to spend
several hours each week shuttling R.P. between Ojai and Goleta.
This justified modifying the recently-issued custody schedule
again, this time to a “2-2-3” arrangement with all exchanges
taking place at school. The RFO also sought $35,000 in
attorney’s fees Neal incurred over the previous months, together
with an increase in child support based on the worsening of her
financial condition since the 2018 judgment of dissolution. She
reported a sharp drop in her consulting income following the
COVID-19 outbreak and found it difficult to find work locally in
her highly specialized fields of training. This contrasted with




                                   3
Proulx, a university professor who obtained tenure not long after
their divorce and earned a six-figure salary.
       In response, Proulx said Neal’s return to the Santa Barbara
area was a pretext for unwinding the recently issued custody
schedule. He stated Neal told him she “didn’t really care about
the money” and offered to refrain from requesting attorney’s fees
and more child support if he agreed to modify the schedule
voluntarily. Proulx described her tactics as “civil extortion.” He
questioned why she did not mention these troubles while
testifying at the selection hearing in June. Neal’s decision to
eschew lucrative consulting opportunities to spend more time
with R.P., he argued, was really to blame for her problems if they
existed at all.
       Neal struggled to find a job in the Santa Barbara area
despite her best efforts. This derailed her plan to relocate. She
withdrew her request to modify the custody schedule but
continued to seek attorney’s fees and increased child support.
Neal denied “extorting” Proulx and asked the court to sanction
him for disclosing confidential settlement communications in his
opposing papers. She also denied misleading the court at the
selection hearing. She insisted her finances were not relevant to
whether R.P. should attend school in Ojai or Goleta.
       The trial court denied Neal’s RFO. It found she waived her
right to seek attorney’s fees and additional child support by not
requesting them at the selection hearing. The requests were also
barred under the theories of equitable estoppel, judicial estoppel,
and laches. Permitting Neal to “portray[] a completely different
financial picture” than she did at the selection hearing, the court
found, would “would pervert the judicial machinery.” The court
agreed her conduct amount to “civil extortion” and viewed her
withdrawal of the custody issue with suspicion. Neal appeals.




                                4
                            DISCUSSION
        We consider Neal’s appeal in four parts: the trial court’s
modified custody schedule first; its denial of need-based
attorney’s fees second; its denial of sanctions-based fees third;
and its denial of increased child support fourth. The court’s
selection of Foothill Elementary is not at issue.
                     A. Modified Custody Schedule
        Neal contends the trial court abused its discretion by
adopting a custody schedule giving her significantly less than 50
percent custodial time with R.P. and creating week-plus periods
in which she sees him for only a short time. The need to modify
the schedule to accommodate his full-time enrollment at Foothill
Elementary, she states, did not permit the court to deviate so
sharply from the “50/50” custody arrangement in their stipulated
judgment of dissolution. Neal argues the modified schedule is
tantamount to a “move away” order. She argues the court
exceeded the scope of its authority and failed to provide her with
frequent and continuing contact with R.P.
        A trial court may modify an existing custody order “only if
the parent seeking modification demonstrates ‘a significant
change of circumstances’ indicating that a different custody
arrangement would be in the child’s best interest. [Citation.]”
(In re Marriage of Brown & Yana (2006) 37 Cal.4th 947, 956.)
The standard of review is abuse of discretion. (In re Marriage of
Carney (1979) 24 Cal.3d 725, 731.) “‘Discretion is abused
whenever, in its exercise, the court exceeds the bounds of reason,
all of the circumstances before it being considered.’” (Denham v.
Superior Court (1970) 2 Cal.3d 557, 566.) “‘[E]rror must be
affirmatively shown.’” (Id. at p. 564.)
        No error occurred. We decline to equate the appealed
decision to a “move away” order in the vein of In re Marriage of




                                 5
Burgess (1996) 13 Cal.4th 25 and its successor In re Marriage of
LaMusga (2004) 32 Cal.4th 1072. Burgess elucidated the
standard for determining whether a parent’s proposed relocation
will prejudice a minor child’s “rights or welfare” pursuant to
Family Code section 7501. (Burgess, at p. 32.)4 LaMusga refined
Burgess by clarifying how a non-custodial parent who opposes
relocation must establish “detriment” to the child to trigger
reevaluation of custody. These authorities are inapposite. Neal
and Proulx did not propose relocating their primary residences
during the school selection proceedings nor did such a move
occur.5 Proulx was not required to show R.P. would suffer
detriment if custody were not modified.
       Neal states her 47 percent share of custody time is closer to
42 percent in practice. She reaches this percentage by omitting
so-called “phantom” time on mornings when her custody period
begins at the same time R.P. starts school. This implies such
time is valueless. It is not. On such days she will have the
opportunity to volunteer in his classroom or participate
unfettered in school functions.6 She will realize these benefits
regardless of whether the school day begins or ends with a
custody exchange with Proulx. The trial court was certainly not
required to discount such time in its calculus. Allocating three


      The Legislature expressly affirmed Burgess when it
      4

amended section 7501 in 2004.

      5In addition, LaMusga and Burgess reviewed move away
orders sought by the children’s primary physical custodian. Neal
and Proulx hold joint physical custody.

      6 Their stipulated judgment allows the non-custodial parent
to attend school functions and other activities but they may not
“unreasonably interfere with the custodial parent’s time.”



                                 6
out of five school days to Neal, in fact, appears to address her
concern that R.P.’s attending school in Goleta would “freeze her
out” of his education.
       Neal correctly observes Proulx’s RFO sought to preserve a
50/50 physical custody schedule regardless of which school R.P.
attended the next fall. This did not confine the court to ordering
an arithmetically perfect split. Both parties acknowledged they
would need to deviate from this ideal. Proulx’s RFO proposed a
time-and-date based, alternating-weekend schedule in place of
the existing 3-4-4-3 arrangement. Neal’s counter-proposal called
for R.P. to live with her full-time during the academic year with
the exception of the second, fourth, and fifth weekends. Neal
conceded this would give Proulx a paltry 35 percent of custody
time – an arrangement the trial court described as “a long way
from 50/50.” Having done so, she waived the right to challenge a
42 percent or 47 percent time share as beyond the court’s scope of
authority. (Mesecher v. County of San Diego (1992) 9 Cal.App.4th
1677, 1687 [party waives error based on action it affirmatively
approved].)
       The trial court’s modified schedule also appears reasonable
given the many other variables at play. It was also tasked with
fairly allocating weekends, overnight stays, and driving duties;
minimizing R.P.’s time spent in transit; accommodating Proulx’s
teaching schedule and administrative duties; and, as discussed
above, ensuring each parent could participate actively in R.P.’s
education. Both parents submitted detailed custody proposals at
the close of evidence that attempted to fairly balance these
variables. Proulx provided no alternative schedule if the court
selected one of Neal’s schools; Neal provided no alternative
schedule if it selected Foothill Elementary. Substantial evidence




                                7
for both proposals existed. The court did not exceed the bounds
by choosing one over the other.
                    B. Need-Based Attorney’s Fees
       The trial court invoked the equitable doctrines of judicial
estoppel, waiver, equitable estoppel, and laches when it denied
Neal’s request for need-based attorney’s fees. We conclude the
first of these applies and need not address the latter three.
       The finding of judicial estoppel was based on conflicts
between Neal’s in-person testimony at the selection hearing and
her subsequent RFO. (See People ex rel. Sneddon v. Torch
Energy Services, Inc. (2002) 102 Cal.App.4th 181, 189 [“Judicial
estoppel precludes a party from gaining an advantage by taking
one position, and then seeking a second advantage by taking an
incompatible position”].) “A trial court’s determination on the
issue of estoppel is a factual finding which will be upheld if
supported by substantial evidence.” (In re Marriage of Dekker
(1993) 17 Cal.App.4th 842, 850, citing County of Sonoma v. Rex
(1991) 231 Cal.App.3d 1289, 1296.)
       Proulx’s RFO, Neal’s response, and the June 2020 hearing
focused on R.P.’s educational transition and not on the parties’
finances. Neal nevertheless testified in enough detail about her
job duties and compensation for the trial court to find subsequent
statements about her financial hardship incompatible. The court
heard this testimony first-hand and was well positioned to
evaluate her demeanor and credibility over the course of these
proceedings. (See Biren v. Equality Emergency Medical Group,
Inc. (2002) 102 Cal.App.4th 125, 143 [credibility of witnesses and
weight of the evidence are matters for the trier of fact].)
                 C. Sanctions-Based Attorney’s Fees
       Neal requested the court sanction Proulx for failing to
respond to financial discovery, filing a late response to her RFO,




                                8
and for divulging settlement communications. The court denied
the request.7 We review its ruling for abuse of discretion. (Moore
v. Mercer (2016) 4 Cal.App.5th 424, 444.)
       Proulx countered Neal’s RFO by alleging she, not he, had
engaged in sanctionable behavior. His declaration described Neal
twice threatening to seek fees if he did not agree to voluntarily
modify the new custody schedule. He implies the first threat
came from Neal herself shortly after the court issued its final
statement of decision; the second came from a letter sent by
Neal’s attorney along with a proposed RFO. Neal disputed the
accuracy of Proulx’s account but did not deny she had contacted
him before her attorney did. Rather, she insisted all
correspondence on the subject fell within the settlement
communication privilege. (Evid. Code, § 1152.)8 The trial court
found her attorney’s letter was privileged but her direct
statements to Proulx were not. It considered her threat to seek
fees a form of “civil extortion” rather than a sincere effort to
compromise.


      7The request for sanctions contained in Neal’s reply
declaration did not specify the statute under which she sought
them. The conduct she describes suggests Family Code section
271, subdivision (a).

      8 Evidence Code section 1152, subdivision (a) states:
“Evidence that a person has, in compromise or from
humanitarian motives, furnished or offered or promised to
furnish money or any other thing, act, or service to another who
has sustained or will sustain or claims that he or she has
sustained or will sustain loss or damage, as well as any conduct
or statements made in negotiation thereof, is inadmissible to
prove his or her liability for the loss or damage or any part of it.”




                                  9
       We note a degree of artistic license taken in Proulx’s
account. Proulx did not inform the court the letter from Neal’s
attorney was marked “Confidential Settlement Communication.”
In addition, he described receiving the letter “[b]efore the present
RFO was filed” but did not provide its delivery date.9 The record
shows Neal’s counsel actually emailed it within two days of the
court issuing its school selection decision.10 Glossing over this
fact implied Neal made her initial threat long before her attorney
expressly invoked the settlement privilege. In this light, one
might infer Proulx drafted his declaration in a manner that
encourages the reader to conflate the statements made by Neal’s
attorney with those made by Neal herself. But the trial court did
not make this inference. Instead, it resolved their conflicting
accounts after considering the parties’ declarations and exhibits.
It exercised its discretion properly when it found Proulx’s account
the more credible one.
                          D. Child Support
       The trial court found Neal’s request for increased child
support “barred by the same equitable concepts that bar her from
collecting attorney fees.” Generally, a parent cannot by his or her
conduct abridge the right of their child to receive guideline
support. Equitable defenses such as waiver, estoppel, and laches

      9A communication may fall within section 1152 even in the
absence of a preexisting dispute, so long as it is made in
compromise of potential dispute. (See Mangano v. Verity, Inc.
(2009) 179 Cal.App.4th 217, 222 [“We discern nothing in the
language of Evidence Code section 1152 which limits it to offers
to compromise preexisting disputes”].)

       The court served its final school selection decision on
      10

August 11, 2020. Neal’s counsel sent Proulx’s counsel the
proposed RFO by email on August 13, 2020.



                                10
do not apply to support determinations. (See, e.g., County of
Orange v. Smith (2002), 96 Cal.App.4th 955, 963 [mother’s 13-
year delay in seeking support did not preclude support order
against father under doctrine of laches].) The court’s statement
of decision, however, also found Neal failed to prove a change of
circumstances warranting increased support. The evidentiary
underpinnings of its ruling present a valid basis for us to affirm.
(See People v. Zapien (1993) 4 Cal.4th 929, 976 [“‘“a ruling or
decision, itself correct in law, will not be disturbed on appeal
merely because given for a wrong reason”’”].)
                            CONCLUSION
      Judgment is affirmed. Respondent shall recover his costs
on appeal.
      NOT TO BE PUBLISHED.




                                      PERREN, J.

We concur:



      GILBERT, P. J.



      TANGEMAN, J.




                                 11
                  Thomas P. Anderle, Judge
           Superior Court County of Santa Barbara
              ______________________________

      Jarrette & Walmsley, Robert R. Walmsley and Marlea F.
Jarrette, for Defendant and Appellant.
      Beatriz Pimentel Flores for Plaintiff and Respondent.




                             12